ORDER

PER CURIAM.
We consider whether Rayford S. Jones’s appeal should be dismissed as untimely filed.
*317The Court of Appeals for Veterans Claims entered judgment in this case on December 26, 2007. The docket sheet of the Court of Appeals for Veterans Claims indicates that Jones filed his notice of appeal on March 19, 2008, or 84 days after entry of judgment.
Jones’ appeal was due within 60 days of the date of entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). Because the notice of appeal was not timely filed, the appeal must be dismissed for lack of jurisdiction. See Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (the timely filing of a notice of appeal in a civil case is a jurisdictional requirement).
Accordingly,
IT IS ORDERED THAT:
(1) Jones’s appeal is dismissed as untimely.
(2) Each side shall bear its own costs.